Citation Nr: 1439885	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  13-27 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to payment of special monthly pension above the maximum annual pension rate allowed for a housebound Veteran prior to March 11, 2008, and benefits beyond the maximum annual pension rate allowed for a Veteran who requires aid and attendance from that date, or entitlement to payment of increased benefits based on waiver of regulations governing countable income and/or allowable medical expenses.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1942 to December 1945.  The appellant is recognized as the Veteran's legal custodian for purposes of VA funds.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2011 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue on appeal is more accurately stated as listed on the title page of this decision.


FINDINGS OF FACT

1.  There is no evidence that the Veteran submitted any claim for increased benefits prior to March 11, 2008, and the law does not authorize payment of increased benefits more than one year prior to the claim for increase.

2.  The medical evidence is in equipoise to establish that the Veteran's ability to protect himself from the dangers of his environment declined during the year prior to his March 2008 pension claim, and that the decline was factually ascertainable in October 2007.
 
3.  VA has no statutory or regulatory authority to award payment of pension benefits in excess of the maximum annual pension rate authorized by law, or to waive or apply regulations governing countable income or allowable medical expenses differently to the Veteran in this case than to other Veterans.  


CONCLUSIONS OF LAW

1.  There is no legal entitlement to payment of pension benefits prior to March 11, 2007, one year prior to the claim for pension benefits.  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for eligibility for special monthly pension at the rate for aid and attendance was met as of October 25, 2007.  38 U.S.C.A. §§ 1114, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350, 3.352, 3.400 (2013).
 
3.  The Veteran has no legal entitlement to pension benefits in excess of the maximum type and amount authorized by law and regulations or to waiver of application of regulations governing countable income and allowable medical expenses.  38 U.S.C.A. §§ 101, 501, 1513, 1521 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This is a somewhat complex case:  The appellant has submitted numerous statements during the pendency of this appeal explaining why she believes that the Veteran should be paid a higher monthly pension benefit.  She disagreed with the initial amount of pension benefits paid, on the basis that she had been providing nursing assistance and financial support to the Veteran since 1994.  This statement was accepted by the RO as a claim for an effective date prior to March 11, 2008 for the grant of pension benefits.  An earlier effective date of March 11, 2007, for the Veteran's pension benefits based on housebound status, and an effective date of March 11, 2008 for payment of pension benefits based on the need for aid and attendance was established.  

The Board interprets the Appellant's ongoing contention that the initial award was incorrect as continuing the disagreement with the effective dates assigned for the grants of pension benefits based on housebound status and based on the need for aid attendance, but this is not clear.  

The appellant also disagreed with reduction of the Veteran's allowable pension benefit by counting the Veteran's Social Security Administration benefit as income.  She also contends that additional expenses should be considered allowable medical expenses, including retroactive calculation of medical expenses based on a higher payment for aid and attendance and allowability of expenses she paid so that the Veteran could accompany her on vacations, so that he would not be left alone, as medical expenses.  Her contention that SSA benefits should not be considered as income to the Veteran, and her contention that allowable medical expenses be defined differently in this case than for other veterans who received pension is, in essence, an appeal for a rate of pension beyond the maximum annual rate as calculated under the governing law and regulations.  

Facts

In March 2008, the Veteran submitted an application for benefits administered by VA.  With that application, the Veteran furnished private medical statements dated in October 2007 and March 2008 showing that he had Alzheimer's disease and was unable to handle funds.  The appellant stated that she had been taking care of the Veteran for two years, since he became "incompetent."  In August 2008, the claim was closed because the Veteran did not respond to a request for additional information and evidence.

Less than one year later, the Appellant furnished additional information on the Veteran's behalf, disagreeing with the denial of benefits, and provided information stating she was the Veteran's custodian.  By a rating decision issued in March 2009, the Veteran was awarded special monthly pension based on the need for aid and attendance, effective March 11, 2008.  

In July 2009, the Veteran requested that the Appellant be appointed his fiduciary.  In December 2009, VA recognized the Appellant as the Veteran's legal custodian for purposes of VA funds.  

1.  Claim for a higher rate of pension benefits prior to March 11, 2008

A Veteran who is entitled to pension will receive an increased rate of pension (special monthly pension, SMP) if he is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. § 1521(d), (e).  A Veteran is entitled to special monthly pension based on housebound status if he or she is 65 years of age or older, meets the service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), and possesses a minimum disability rating of 60 percent or is considered permanently housebound as defined under 38 U.S.C.A. § 1502(c).  38 U.S.C.A. § 1513 (West 2002).  

Here, the record shows that the Veteran was born in 1922, served more than 2 years during World War II, and at the time of his 2008 application for benefits, was more than 65 years old.  Thus, based on his age, the RO determined that the Veteran was entitled to special monthly pension at the housebound rate, based on his age, beginning one year prior to his March 2008 application for pension.  See 38 U.S.C.A. § 1513.  

Since the Veteran is in receipt of special monthly pension at the housebound rate, as of March 11, 2007, the Board must consider whether he is entitled to a higher rating during any portion of the period over which the RO has accepted jurisdiction.

For pension purposes, a person shall be considered in need of regular aid and attendance if the person is (1) a patient in a nursing home or (2) blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b).  In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants of nature, or to protect himself from hazards or dangers incident to his daily environment.  It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

With his March 2008 application for benefits, the Veteran submitted an October 2007 Physician's Statement in Support of Aid and Attendance or Housebound Benefit, and a February 2008 Statement.  The provider who completed the March 2008 evaluation opined that the Veteran required assistance dressing.  In comparison, the provider who completed the October 2007 evaluation stated the Veteran was able to perform that activity without assistance, providing evidence against this claim. 

Both providers stated that the Veteran was unable to leave his home without the assistance of another person and could not handle funds.  The providers were not asked to identify the onset of the Veteran's decreased ability to handle funds or leave home unassisted.  The fact that the appellant sought formal evaluation in October 2007 to determine if the Veteran qualified for aid and attendance or housebound benefits at least suggests that the Veteran's disability was increasing in severity.  

The RO determined that, since the appellant stated she had been caring for the Veteran for two years, the severity of disability did not increase in the year prior to the March 2008 application for benefits.  However, the evidence as a whole shows that the appellant began assisting the Veteran as early as 1994, following the death of the Veteran's spouse in 1993.  

The Board interprets the evidence as a whole as reflecting that the Veteran, who was 85 years old at the time of the October 2007 medical evaluation, and who stayed in bed 12 or more hours per day at that time, had required some assistance for a long time, and had been essentially housebound prior to the October 2007 evaluation.  The variations between the October 2007 medical examination and the February 2008 evaluation demonstrate that the Veteran's ability to care for himself was still declining, but that the Veteran had become unable to maintain his own safety as early as the date of the October 2007 evaluation.  

Resolving doubt as to when the Veteran began requiring regular aid and assistance in the Veteran's favor, the Board finds that an increase in the Veteran's pension rate from the housebound rate to the aid and attendance rate is warranted from October 25, 2007, the date of the first medical statement of record.  

As discussed above, the Board does not disagree with the effective date of March 11, 2007, assigned for the award of pension at the housebound rate, but finds that the increased rate of pension based on the need for aid and attendance was warranted from October 25, 2007, based on the Veteran's diagnosis of dementia and the medical evidence that the Veteran was unable to protect himself from the environment from that date.  

2.  Claim for an earlier effective date for an award of pension benefits

The RO determined that the Veteran's March 2008 claim for pension was a claim for increased benefits, since the Veteran had previously sought a benefit (dental treatment) in 1963.  The Board does not disagree with the RO's determination that the Veteran was entitled to pension benefits from March 11, 2007, one year prior to his submission of the March 2008 claim.  The Board must consider whether the determination that pension at the housebound rate was warranted from March 11, 2007, to March 11, 2008, and that aid and attendance benefits were warranted after March 11, 2008.

The appellant's contention that she should be paid or reimbursed for care provided or expenses paid prior to March 2007 is essentially a request to provide benefits to the Veteran or reimbursement to the appellant prior to the initial submission to VA of a claim for any benefit.  The RO accepted the Veteran's March 2008 claim for pension as an "increased rating" claim.  

Under the governing law and regulations, a claim for an increased rating may considered to have submitted one year prior to the formal claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Thus, the RO had a legal basis authorizing payment of benefits in this case as early as March 11, 2007.  

The appellant contends, in essence, that the Veteran was eligible for pension benefits for many years before he sought such benefit.  However, there is no legal or statutory provision which allows the Veteran's March 2008 pension claim to be accepted as a claim for benefits prior to March 11, 2007.  The Board sympathizes with the appellant's contention that she assisted the Veteran financially and took him on vacations for many years prior to the submission of the March 2008 pension claim.   

However, VA is not authorized to pay a Veteran a benefit simply because the Veteran might have been eligible for the benefit if the benefit were sought before the claim was, in fact, submitted, or may be inferred (or, more than one year prior to a formal or informal claim for increase).  The Board recognizes that the Veteran might have been entitled to pension benefits prior to March 11, 2007, if he (or someone acting on his behalf) had sought such benefit earlier.  However, VA is not authorized to pay a benefit for a time period where no claim for that benefit was made.  There is no provision which allows the Veteran's March 2008 pension claim, and the appellant's continuation of the claim, to be accepted as a claim for benefits prior to March 11, 2007.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board sympathizes with the appellant's contention that she assisted the Veteran financially and paid his expenses so he could accompany her when she went on vacations, so he would not be left alone, for many years prior to the submission of the March 2008 pension claim.  Nevertheless, there is no statutory or regulatory provision which authorizes VA to pay retroactive pension benefits to the Veteran so that he can reimburse the appellant for financial or nursing assistance provided to the Veteran before March 11, 2007.  

3.  Claim for pension benefits in excess of the amount authorized by law

The appellant's communications raise a contention that the Veteran's VA benefits are too low to allow payment of the appellant's regular fee for in-home care.  The appellant contends, in essence, that the Veteran's pension benefits should be retroactively and prospectively increased so the Veteran may at least pay the appellant the salary for aid and attendance that VA advised the appellant she should be paid.  However, there is no benefit program in place which authorizes VA to pay the Veteran a pension benefit above the rate authorized by statute.  The Board is bound by the law and regulations in effect.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury" must be authorized by a statute")). 

Alternatively, the appellant seems to argue that VA should exclude the Veteran's SSA monthly benefit from his "countable income."  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  By law, pension benefits are based upon total family income, and the maximum pension benefit is calculated with consideration of certain sources of income.  38 U.S.C.A. §§ 1521, 1522.  VA regulations specify that monthly benefits from SSA are countable income which reduces the amount of pension VA is authorized to pay a Veteran.  The Board is sympathetic to the Veteran's circumstances, as he is elderly and has lost the capacity care for himself safely.  The Board is sympathetic to the appellant's circumstances, as it is clear that she might increase her income if she provided care for an individual who had greater financial resources than the Veteran.  However, there is no regulatory or statutory provision which authorizes VA to provide pension benefits to the Veteran in excess of the maximum amount authorized by law, or to calculate the Veteran's countable income in a more favorable manner than income is calculated for other Veterans.  See 38 U.S.C.A. §§ 501, 7104.  

Alternatively, the appellant argues that the amounts of allowable medical expenses in prior years be retroactively adjusted so that the Veteran's pension benefit may be adjusted to a higher rate.  For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual rate of pension for the veteran.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  

The appellant does not contend that VA counted the Veteran's income inaccurately; rather, she argues that, under the circumstances, consideration of the Veteran's countable income should be changed so that the Veteran may receive increased monthly benefits.  There is no statutory or regulatory authority which allows VA to calculate the Veteran's income differently than as directed by the regulations.  The Board has no authority to treat the Veteran's SSA income differently than it treats SSA benefits paid to other Veterans who are eligible for pension benefits.    

The regulations specify when information about medical expenses must be submitted and how allowable medical expenses are calculated (annualized) for purposes of pension.  The appellant contends that limitations on when medical expenses must be submitted and limitations on the types of expenses countable as "medical, " or limitations on the definition of "expenses" to include salary she should have been paid but has not yet been paid, or that more favorable treatment of the Veteran's "medical expenses" in some other way is warranted.  To the extent that the appellant seeks a more favorable method of determining the Veteran's pension benefit by changing the calculation of his allowable medical expenses, VA has no authority to apply more favorable medical expense calculations for the Veteran in this case than the governing statutes and regulations provide for other Veterans.  

The appellant, in essence, contends that the Veteran is entitled to a greater pension benefit than is authorized by the governing statute and regulations.  She does not contend that the Veteran's pension rate has been calculated improperly under the law, but, rather, essentially contends that certain restrictions on pension be waived for this Veteran.  A more favorable result, that is, a pension benefit for the Veteran that is in excess of the amount authorized for other Veteran with no dependents, is precluded by law.  

The law, not the facts of this case, governs the type and amount of benefits available to the Veteran.  To the extent that the appellant argues that an exception is warranted to allow increased benefits in the Veteran's case, the laws authorizing benefits for veterans are dispositive.  

Under 38 U.S.C.A. § 5103, VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA is not, however, required to provide the appellant with such notice if entitlement to the benefits claimed cannot be established as a matter of law.  See 38 C.F.R. § 3.159(b)(3)(ii).  In this case, the Veteran, through his custodian, the appellant, seeks payment of pension benefits prior to a date one year before he submitted the claim for pension benefits.  He also seeks payment of pension at a rate above the maximum allowed by law for a housebound Veteran prior to October 25, 2007, and pension benefits above the maximum allowed by law for a Veteran who is housebound, from March 11, 2007, and above the rate for aid and attendance from October 25, 2007.  It is undisputed in this case that there was no claim for pension benefits or for an increase of any benefit prior to March 11, 2008.  See VAOPGCPREC 5-2004; see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  It is undisputed that the appellant submitted information on medical expenses paid by the Veteran for the years at issue.  It is undisputed that the Veteran received SSA benefits during the periods at issue.  The law, not the evidence, is dispositive of the method of calculation of income and the definition of countable medical expenses, and is dispositive of the maximum available pension rate.  Further development would be fruitless.  No further action is required to meet the duties to notify and to assist.  See Mason v. Principi, 15 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).




ORDER

An increase in the payable rate of pension from the housebound rate to the aid and attendance rate is granted from October 25, 2007, but no earlier, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.

The appeal for an effective date prior to March 11, 2007, for the award of payment of pension benefits, and for an increased rate of pension benefits above the rate allowed by law for a Veteran who is housebound, prior to October 25, 2007, or to a rate of payment of pension benefits above the rate allowed by law for a Veteran who requires aid and attendance, from October 25, 2007, is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


